Case 9:18-cv-80462-DMM Document 15 Entered on FLSD Docket 10/05/2018 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                         Case No: 18-80462-CV-MIDDLEBROOKS/BRANNON

  JIMMY DAVIS,

           Plaintiff,

  vs.

  NATIONAL BROKERS OF AMERICA, INC.,

        Defendant.
  _______________________________________/

                                          FINAL JUDGMENT

           This action was resolved by default. This Court’s Order Granting Plaintiff’s Motion for

  Final Default Judgment, entered on October 5, 2018 (DE 14), contains findings of fact and

  conclusions of law which are incorporated by reference herein. For the reasons set forth in the

  Order, final judgment is entered pursuant to Fed. R. Civ. P. 54(c), 55(b)(2), and 58, as set forth

  below.

           This Court hereby ORDERS and ADJUDGES that:

                   (1) Final judgment is entered in favor of Plaintiff Jimmy Davis and against

                        Defendant National Brokers of America, Inc. as to Count I for Violation of the

                        Telephone Consumer Protection Act.

                   (2) Plaintiff Jimmy Davis is entitled statutory damages from Defendant National

                        Brokers of America, Inc. in the amount of $75,000.00.

                   (3) Plaintiff Jimmy Davis is entitled to recover costs from Defendant National

                        Brokers of America, Inc., in the amount of $520.00.
Case 9:18-cv-80462-DMM Document 15 Entered on FLSD Docket 10/05/2018 Page 2 of 2




                   (4) The Court further reserves jurisdiction to enter further orders, judgments and

                      relief as necessary to enforce this Final Judgment.

         DONE AND ORDERED in Chambers at West Palm Beach, Florida, this 5th day of

  October, 2018.




                                                                Donald M. Middlebrooks
                                                                United States District Judge

  cc: Counsel of Record
